NOT FOR PUBLICATION                           FILED
                                                                          FEB 7 2020
                    UNITED STATES COURT OF APPEALS
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TERRELL L. COMRAS,                              No. 18-36056

              Plaintiff-Appellant,              D.C. No. 3:18-cv-05082-MAT

  v.                                            MEMORANDUM*

ANDREW M. SAUL, Commissioner of
the Social Security Administration,

              Defendant-Appellee.


                  Appeal from the United States District Court
                    for the Western District of Washington
                 Mary Alice Theiler, Magistrate Judge, Presiding

                           Submitted February 5, 2020**
                              Seattle, Washington

Before:      M. SMITH and N.R. SMITH, Circuit Judges, and TUNHEIM,***
District Judge.



        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
       ***
           The Honorable John R. Tunheim, Chief United States District Judge for
the District of Minnesota, sitting by designation.
      Terrell L. Comras appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of her application for supplemental

security income under Title XVI of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291. We review the District Court’s order affirming the denial

of social security benefits by the administrative law judge (“ALJ”) de novo and

reverse only if the ALJ’s decision was not supported by substantial evidence or is

based on legal error. Ghanim v. Colvin, 763 F.3d 1154, 1159 (9th Cir. 2014). We

affirm.

      The ALJ did not err in giving limited weight to Comras’s therapist or

consulting psychologist regarding Comras’s disability. The ALJ provided clear and

convincing reasons that were supported by substantial evidence in the

record. See Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (“To reject an

uncontradicted opinion of a treating or examining doctor, an ALJ must state clear

and convincing reasons that are supported by substantial evidence. If a treating or

examining doctor's opinion is contradicted by another doctor's opinion, an ALJ may

only reject it by providing specific and legitimate reasons that are supported by

substantial evidence.” (citation omitted)).   Comras’s therapist’s opinion as to

Comras’s abilities and limitations was contradicted by Comras’s testimony and by

the psychologist’s opinion. The psychologist’s prognosis was of limited value




                                        2
because Comras did not avail herself of the recommended treatment plans, failed to

take her medication as prescribed, and did not attend counseling consistently.

      The ALJ also did not err in discounting Comras’s testimony. The ALJ offered

specific, clear and convincing reasons for finding Comras not credible, including

that her medical records, self-dosing of psychiatric medications, and significant

breaks in treatment for nonmedical reasons contradicted her testimony about her

daily activities and medical issues. See Lingenfelter v. Astrue, 504 F.3d 1028, 1040

(9th Cir. 2007) (noting the factors that we have found relevant when reviewing an

ALJ’s credibility determination, including daily activities inconsistent with alleged

symptoms, the use of medication, and failure to follow, without adequate

explanation, a prescribed course of treatment). Comras’s statements about her

abilities were also inconsistent with respect to the lay testimony offered, which the

ALJ discounted for germane reasons. Greger v. Barnhart, 464 F.3d 968, 972 (9th

Cir. 2006).

      The ALJ’s finding that Comras’s residual functioning capacity reasonably

accounted for all the limitations in her ability to perform work-related activities is

supported by inferences reasonably drawn from the record. Molina v. Astrue, 674

F.3d 1104, 1111 (9th Cir. 2012).



AFFIRMED.


                                          3